


Exhibit 10.4




LOCK-UP AGREEMENT




This LOCK-UP AGREEMENT (this “Agreement”) is made as of March 5, 2015 (the
“Effective Date”), by and between the undersigned person or entity (the
“Restricted Holder”) and Tyme Technologies, Inc., a Delaware corporation
formerly known as Global Group Enterprises Corp. (the “Company”).  Capitalized
terms used and not otherwise defined herein shall have the meanings given to
such terms in the Merger Agreement (as defined herein).




WHEREAS, pursuant to the transactions contemplated under that certain Agreement
and Plan of Merger and Reorganization, dated as of March 5, 2015 (the “Merger
Agreement”), by and between the Company, Tyme Acquisition Corp., a Delaware
corporation (“Merger Sub”), Tyme, Inc., a Delaware corporation (“Tyme”), and,
solely with respect to Section 6.3(f), Steven Hoffman, as Indemnification
Representative, and, solely with respect to Sections 1.14, 4.8(b) and 5.1(k),
GEM Global Yield Fund LLC SCS (“GEM”), and the other parties thereto, Merger Sub
will merge with and into Tyme, with the result of such merger being that Tyme
will be the surviving entity and become a wholly-owned subsidiary of the
Company, with all the shareholders of Tyme exchanging their shares in Tyme for
shares of common stock of the Company (the “Common Stock”), all pursuant to the
terms of the Merger Agreement (the “Merger”); and




WHEREAS, simultaneously with the closing of the Merger, the Company will
complete a private placement offering (the “First PPO”) of shares of its Common
Stock for gross proceeds of $6,790,000; and




WHEREAS, it is anticipated that within five (5) months after the earlier of (x)
the date on which the Subscription Note (as defined in the Merger Agreement) is
fully satisfied or (y) the maturity date of the Subscription Note, GEM will
assist the Company in raising additional capital totaling $20,000,000 in an
equity financing at a valuation of at least $200,000,000 but not greater than
$400,000,000, based upon best efforts (the “Second PPO”); and




WHEREAS, the Restricted Holder will be (a) an officer and/or director of the
Company immediately after the closing of the Merger, and/or (b) a beneficial
owner of ten percent (10%) or more of the outstanding shares of Common Stock of
the Company immediately after the closing of the Merger, and/or (c) a key
employee of the Company, as agreed to by the Company and Tyme, immediately after
the closing of the Merger; and




WHEREAS, the Merger Agreement provides that, among other things, as a condition
to the consummation of the Merger, that Restricted Holder execute this Lock-Up
Agreement with respect to all the shares of Common Stock owned by the Restricted
Holder, other than (x) shares of Common Stock acquired by Restricted Holder in
the First PPO or Second PPO, (y) shares subject to the Registration Rights
Agreement, dated as of the Effective Date, among the Company, Restricted Holder
and the other parties thereto (the “Registration Rights Agreement”) when such
shares are included in the effective registration statement under the Securities
Act of 1933, as amended, and (z) 1,000,000 shares of Common Stock which may be
sold in a private transaction, provided such private sale is at or above the
sale price of $2.00 per share (the shares referred to in clauses (x), (y) and
(z) being the “Exempt Shares”), such shares, exclusive of the Exempt Shares,
constituting a total of 24,732,798 shares of Common Stock as of the Effective
Date (the “Restricted Securities”).




- 1 -

--------------------------------------------------------------------------------




NOW, THEREFORE, as an inducement to and in consideration of the Company’s
agreement to enter into the Merger Agreement and proceed with the Merger, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereby agree as follows:




1.           Lock Up Period.




(a)         During the twelve (12) month period following the Effective Date, as
extended for an additional the twelve (12) month period following the closing
date of the Second PPO (assuming that such closing occurs within five (5) months
of the closing of the First PPO) (the “Restricted Period”), the Restricted
Holder will not, directly or indirectly: (i) offer, pledge, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant for the sale of, make any short
sale, lend or otherwise dispose of or transfer any Restricted Securities or any
securities convertible into or exercisable or exchangeable for Restricted
Securities, or (ii) enter into any swap or any other agreement or any
transaction that transfers, in whole or in part, directly or indirectly, any of
the economic consequences of ownership of any Restricted Securities (with the
actions described in clause (i) or (ii) above being hereinafter referred to as a
“Disposition”); provided, however, that if the Company engages in an
underwritten public offering of its equity or convertible securities prior to
the end of the Restricted Period, the managing underwriter may waive the balance
of the Restricted Period.  The foregoing restrictions are expressly agreed to
preclude the Restricted Holder from engaging in any hedging or other transaction
which is designed to or which reasonably could be expected to lead to or result
in a sale or disposition of any of the Restricted Securities of the Restricted
Holder during the Restricted Period, even if such securities would be disposed
of by someone other than the Restricted Holder.  




(b)         In addition, during the period of eighteen (18) months immediately
following the Closing Date, as extended for an additional eighteen (18) months
following the closing date of the Second PPO (assuming that such closing is
within five (5) months of the closing of the First PPO), the Restricted Holder
will not, directly or indirectly, effect or agree to effect any short sale (as
defined in Rule 200 under Regulation SHO of the Securities Exchange Act of 1934
(the “Exchange Act”)), whether or not against the box, establish any “put
equivalent position” (as defined in Rule 16a-1(h) under the Exchange Act) with
respect to the Common Stock, borrow or pre-borrow any shares of Common Stock, or
grant any other right (including, without limitation, any put or call option)
with respect to the Common Stock or with respect to any security that includes,
is convertible into or exercisable for or derives any significant part of its
value from the Common Stock or otherwise seek to hedge the Restricted Holder’s
position in the Common Stock.




(c)         Notwithstanding anything contained herein to the contrary, the
Restricted Holder shall be permitted to engage in any Disposition (i) where the
other party to such Disposition is another Restricted Holder and the transferee
agrees in writing that the Restricted Securities shall continue to be subject to
the restrictions on transfer set forth in this Agreement, (ii) where such
Disposition is a bona fide gift or gifts and the donee takes title to such
Restricted Securities




- 2 -

--------------------------------------------------------------------------------




subject to the restrictions on transfer set forth in this Agreement, (iii) where
such Disposition is in connection with estate planning purposes, including,
without limitation to an inter-vivos trust, and the transferee takes title to
such Restricted Securities subject to the restrictions on transfer set forth in
this Agreement, or (iv) where such Disposition is to an affiliate of such
Restricted Holder (including entities wholly owned by such Restricted Holder or
one or more trusts where such Restricted Holder is the grantor of such trust(s))
as long as such affiliate executes a copy of this Agreement.




2.           Legends; Stop Transfer Instructions.




(a)          In addition to any legends to reflect applicable transfer
restrictions under federal or state securities laws, each stock certificate
representing Restricted Securities shall be stamped or otherwise imprinted with
the following legend:




“THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS OF A
LOCK-UP AGREEMENT, DATED AS OF MARCH 5, 2015, BETWEEN THE HOLDER HEREOF AND TYME
TECHNOLOGIES, INC. AND MAY ONLY BE SOLD OR TRANSFERRED IN ACCORDANCE WITH THE
TERMS THEREOF.”




(b)         The Restricted Holder hereby agrees and consents to the entry of
stop transfer instructions with the Company’s transfer agent and registrar
against the transfer of the Restricted Securities or securities convertible into
or exchangeable for Restricted Securities held by the Restricted Holder except
in compliance with this Agreement.




3.           Miscellaneous.




(a)          Specific Performance.  The Restricted Holder agrees that in the
event of any breach or threatened breach by the Restricted Holder of any
covenant, obligation or other provision contained in this Agreement, then the
Company shall be entitled (in addition to any other remedy that may be available
to the Company) to: (i) a decree or order of specific performance or mandamus to
enforce the observance and performance of such covenant, obligation or other
provision; and (ii) an injunction restraining such breach or threatened breach.
 The Restricted Holder further agrees that neither the Company nor any other
person or entity shall be required to obtain, furnish or post any bond or
similar instrument in connection with or as a condition to obtaining any remedy
referred to in this Section 3, and the Restricted Holder irrevocably waives any
right that he, she, or it may have to require the obtaining, furnishing or
posting of any such bond or similar instrument.




(b)          Other Agreements.  Nothing in this Agreement shall limit any of the
rights or remedies of the Company under the Merger Agreement, or any of the
rights or remedies of the Company or any of the obligations of the Restricted
Holder under any other agreement between the Restricted Holder and the Company
or any certificate or instrument executed by the Restricted Holder in favor of
the Company; and nothing in the Merger Agreement or in any other agreement,
certificate or instrument shall limit any of the rights or remedies of the
Company or any of the obligations of the Restricted Holder under this Agreement.




- 3 -

--------------------------------------------------------------------------------




(c)          Notices.  All notices hereunder shall be in writing.  Any notice,
request, demand, claim or other communication hereunder shall be deemed duly
delivered four Business Days after it is sent by registered or certified mail,
return receipt requested, postage prepaid, or one Business Day after it is sent
for next Business Day delivery via a reputable nationwide overnight courier
service (or two Business Days if deposited with such a courier service on a day
other than a Business Day), in each case to the intended recipient as set forth
below:




If to the Company:







Tyme Technologies, Inc.

48 Wall Street

New York, NY 10005

Attn:  Steven Hoffman, President

 

Copy to (which copy shall not constitute

notice hereunder):




Keith S. Braun, Esq.

Moritt Hock & Hamroff LLP

400 Garden City Plaza

Garden City, NY   11530

 

 

 

If to the Restricted Holder:




To the address set forth on the signature

page hereto.

 

With a copy (which copy shall not

constitute notice hereunder):







Any Party may give any notice, request, demand, claim or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, telecopy, telex, ordinary mail or electronic mail), but no
such notice, request, demand, claim or other communication shall be deemed to
have been duly given unless and until it actually is received by the Party for
whom it is intended.  Any Party may change the address to which notices,
requests, demands, claims, and other communications hereunder are to be
delivered by giving the other Parties notice in the manner herein set forth.




(d)          Severability.  Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.  If the final judgment of a court of
competent jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified.  In the event such court
does not exercise the power granted to it in the prior sentence, the parties
hereto agree to replace such invalid or unenforceable term or provision with a
valid and enforceable term or provision that will achieve, to the extent
possible, the economic, business and other purposes of such invalid or
unenforceable term.  




(e)          Applicable Law; Jurisdiction.  THIS AGREEMENT IS MADE UNDER, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED SOLELY THEREIN, WITHOUT
GIVING EFFECT TO PRINCIPLES OF




- 4 -

--------------------------------------------------------------------------------




CONFLICTS OF LAW.  In any action between or among any of the parties arising out
of this Agreement, (i) each of the parties irrevocably and unconditionally
consents and submits to the exclusive jurisdiction and venue of the state and
federal courts having jurisdiction over New York County, New York; (ii) if any
such action is commenced in a state court, then, subject to applicable law, no
party shall object to the removal of such action to any federal court having
jurisdiction over New York County, New York; (iii) each of the parties
irrevocably waives the right to trial by jury; and (iv) each of the parties
irrevocably consents to service of process by first class certified mail, return
receipt requested, postage prepared, to the address at which such party is to
receive notice in accordance with this Agreement.




(f)          Waiver; Termination.  No failure on the part of the Company to
exercise any power, right, privilege or remedy under this Agreement, and no
delay on the part of the Company in exercising any power, right, privilege or
remedy under this Agreement, shall operate as a waiver of such power, right,
privilege or remedy; and no single or partial exercise of any such power, right,
privilege or remedy shall preclude any other or further exercise thereof or of
any other power, right, privilege or remedy.  The Company shall not be deemed to
have waived any claim arising out of this Agreement, or any power, right,
privilege or remedy under this Agreement, unless the waiver of such claim,
power, right, privilege or remedy is expressly set forth in a written instrument
duly executed and delivered on behalf of the Company; and any such waiver shall
not be applicable or have any effect except in the specific instance in which it
is given.  If the Merger Agreement is terminated, this Agreement shall thereupon
terminate.




(g)         Captions.  The captions contained in this Agreement are for
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.  




(h)          Further Assurances.  The Restricted Holder hereby represents and
warrants that the Restricted Holder has full power and authority to enter into
this Agreement and that this Agreement constitutes the legal, valid and binding
obligation of the Restricted Holder, enforceable in accordance with its terms.
 The Restricted Holder shall execute and/or cause to be delivered to the Company
such instruments and other documents and shall take such other actions as the
Company may reasonably request to effectuate the intent and purposes of this
Agreement.




(i)          Entire Agreement.  This Agreement and the Merger Agreement
collectively set forth the entire understanding of the Company and the
Restricted Holder relating to the subject matter hereof and supersedes all other
prior agreements and understandings between the Company and the Restricted
Holder relating to the subject matter hereof.




(j)           Non-Exclusivity.  The rights and remedies of the Company hereunder
are not exclusive of or limited by any other rights or remedies which the
Company may have, whether at law, in equity, by contract or otherwise, all of
which shall be cumulative (and not alternative).




(k)          Amendments.  This Agreement may not be amended, modified, altered
or supplemented other than by means of a written instrument duly executed and
delivered on behalf of the Company and the Restricted Holder.




- 5 -

--------------------------------------------------------------------------------




(l)          Assignment.  This Agreement and all obligations of the Restricted
Holder hereunder are personal to the Restricted Holder and may not be
transferred or delegated by the Restricted Holder at any time.  The Company may
freely assign any or all of its rights under this Agreement, in whole or in
part, to any successor entity without obtaining the consent or approval of the
Restricted Holder.




(m)        Binding Nature.  Subject to Section 3(l) above, this Agreement will
inure to the benefit of the Company and its successors and assigns and will be
binding upon the Restricted Holder and the Restricted Holder’s representatives,
executors, administrators, estate, heirs, successors and assigns.




(n)          Survival.  Each of the representations, warranties, covenants and
obligations contained in this Agreement shall survive the consummation of the
Merger.




(o)          Counterparts.  This Agreement may be executed in separate
counterparts, each of which shall be deemed an original and both of which shall
constitute one and the same instrument.







[SIGNATURE PAGE FOLLOWS]







- 6 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first set forth above.




TYME TECHNOLOGIES, INC.







/s/ Peter de Svastich

By:  Peter de Svastich

Its:   President







RESTRICTED HOLDER:




MICHAEL DEMURJIAN







/s/ Michael Demurjian




Address: 1400 Winesap Drive




Manasquan, New Jersey 08736




Fax:  ___________________________________







Address for copy of notice pursuant to Section 3(c):




________________________________________




________________________________________




________________________________________




Fax:  ___________________________________




- 7 -

--------------------------------------------------------------------------------